Citation Nr: 1808876	
Decision Date: 02/13/18    Archive Date: 02/23/18

DOCKET NO.  16-07 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for migraines.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a left knee disability.

4.  Entitlement to service connection for a right foot disability.

5.  Entitlement to service connection for a left foot disability.

6.  Entitlement to a rating in excess of 10 percent for bilateral hearing loss.

7.  Entitlement to a rating in excess of 10 percent for tinnitus.

8.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

9.  Entitlement to an effective date prior to September 22, 2014, for the grant of service connection for bilateral hearing loss and tinnitus.

10.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


ATTORNEY FOR THE BOARD

T. Matta, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1964 to June 1968.  These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Columbia, South Carolina Department of Veterans Affairs (VA) Regional Office (RO) in March 2013 and January 2015.  

Following the last statement of the case (SOC), additional evidence was submitted by the Veteran with a waiver of RO consideration. 

The issue of entitlement to service connection for a sleep disorder has been raised by the record in September 2014 claim but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of service connection for bilateral knee and foot disabilities, increased ratings for hearing loss and PTSD, and entitlement to TDIU are REMANDED to the AOJ.  VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

1.  The Veteran's migraines are shown by competent medical evidence to be causally related to his service-connected PTSD and/or tinnitus.

2.  The current 10 percent rating for tinnitus is the maximum schedular rating and the Veteran's service-connected tinnitus has not been shown to be so exceptional or unusual as to warrant referral for extraschedular consideration.

3.  A January 2015 rating decision granted the Veteran service connection for bilateral hearing loss and tinnitus, effective September 22, 2014, the date his claim seeking service connection was received.

2.  The Veteran did not file a formal or informal claim seeking service connection for bilateral hearing loss or tinnitus prior to September 22, 2014.


CONCLUSIONS OF LAW

1.  Service connection for migraines as secondary to the Veteran's service-connected PTSD and/or tinnitus is warranted.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2017). 

2.  The criteria for a disability rating in excess of 10 percent for bilateral tinnitus have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1-4.14, 4.21, 4.87, Diagnostic Code (Code) 6260 (2017).

3.  The criteria for an effective date earlier than September 22, 2014, for the grant of service connection for hearing loss and tinnitus have not been met.  38 U.S.C. §§ 5101, 5110 (2012); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2017).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits and applies to the instant claims.  Inasmuch as this decision grants service connection for migraines, there is no reason to belabor the impact of the VCAA since any notice defect or duty to assist omission regarding this issue is harmless.  

Inasmuch as the January 2015 rating decision granted service connection for tinnitus and assigned a disability rating and effective date for the award, statutory notice served its purpose and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).   A January 2016 SOC properly provided notice on the "downstream" issues of entitlement to increased ratings and earlier effective dates for service-connected tinnitus and hearing loss, and readjudicated the matters.  38 U.S.C. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  Notably, determinations regarding effective dates of awards are based essentially on what is already in the record and when it was received.  Thus, further development of the record is generally not necessary.  

All evidence relevant to the Veteran's claim has been secured.  The Board finds that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with VA's duty to assist.  The Veteran has had ample opportunity to respond/supplement the record and has not identified any pertinent evidence that is outstanding.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).   Accordingly, VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claims.

Service Connection

Service connection may be granted for a disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for a disability diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303.  To substantiate a claim of service connection, there must be evidence of: (1) a present disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).   

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.; Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for a disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran states that his migraines are the result of his service and/or his service-connected PTSD and/or tinnitus.

In an October 2016 headaches disability benefits questionnaire, a private physician diagnosed migraines and opined that it is at least as likely as not that such are both caused and aggravated by his service-connected PTSD with alcohol abuse and tinnitus.  Specifically, he noted that the Veteran's headaches are brought on by stress associated with Veteran's PTSD as well as the ringing caused by the Veteran's tinnitus.

In light of the foregoing, and considering the lack of any evidence to the contrary, the Board finds that the Veteran's migraines are secondary to his service-connected PTSD and/or tinnitus and therefore grants service connection for such disability.  38 C.F.R. §§ 3.303, 3.310; see also Allen, 237 F.3d at 1381.

Increased Rating for Tinnitus 

The present appeal involves the claim that the severity of the Veteran's service-connected tinnitus warrants disability ratings higher than the one currently assigned. 

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities.  38 U.S.C. § 1155; 38 C.F.R., Part 4.  Separate diagnostic codes identify the various disabilities.  Id.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Veteran's service-connected tinnitus is evaluated as 10 percent disabling, which is the maximum schedular rating available for such disability.  See 38 C.F.R. §4.87, Code 6260.  As there is no legal basis upon which to award a separate schedular evaluation for tinnitus in each ear or a higher schedular rating for tinnitus, the Veteran's claim for such a benefit is without legal merit.  Sabonis v. Brown, 6 Vet. App. 426 (1994). 

The Board has considered whether this matter should be referred for consideration of an extraschedular rating under 38 C.F.R. § 3.321(b).  In this case, however, referral for extraschedular consideration is not necessary because the schedular criteria for the Veteran's tinnitus contemplate the findings and associated functional impairment shown (such as his reported symptoms and difficulty understanding conversation) and there is no impairment (either reported by the Veteran or indicated by the evidence of record) that is not encompassed by the schedular criteria (especially in light of the Board's grant of service connection for migraines associated with his tinnitus); therefore, the schedular criteria are not inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008) (setting forth criteria for when referral for extraschedular consideration is required).

Effective Date Claims

Except as otherwise provided, the effective date of an award of compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is the later. 38 U.S.C. § 5110; 38 C.F.R. § 3.400.  If a claim is received within one year following separation, the effective date of an award of compensation shall be the day following separation from service or the date entitlement arose, whichever is later.  38 U.S.C. § 5110(b); 38 C.F.R. 
§ 3.400(b)(2).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C. § 5101(a); 38 C.F.R. § 3.151(a).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  However, any communication or action indicating intent to apply for one or more benefits under the laws administered by VA, from a Veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the Veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. 
§ 3.155.  [Effective March 24, 2015, VA amended its adjudication regulations to require that all claims governed by VA's adjudication regulations be filed on standard forms prescribed by the Secretary.  See 38 CFR § 20.201  (effective March 24, 2015).]

On September 22, 2014, VA received the Veteran's claims of service connection for hearing loss and tinnitus (in addition to other disabilities).  The Board finds there is no basis under the provisions of 38 U.S.C. § 5110 or 38 C.F.R. § 3.400 for an award of an effective date earlier than September 22, 2014, for the grant of service connection for bilateral hearing loss and tinnitus as the earliest (and in fact the only) indication the Veteran intended to pursue claims of service connection for such was the September 22, 2014, claim.  Therefore, the appeal for an earlier effective date is denied.


ORDER

Service connection for migraines is granted.

A rating in excess of 10 percent for tinnitus is denied.

An effective date earlier than September 22, 2014, for the award of service connection of bilateral hearing loss and tinnitus is denied.






REMAND

The Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his remaining claims.

In an undated Social Security Administration (SSA) disability Consent for Release of Information, the Veteran, through his (former) attorney, requested his current monthly social security benefit amount, the complete medical records from his claim, and additional decisional documents.  It is unclear whether the Veteran or his attorney ever received such records but it is clear that such records have not been associated with the Veteran's claims file.  Because SSA records are constructively of record, they must be sought on remand.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).

Service Connection for a Bilateral Foot Disability

In a May 2012 private psychiatric treatment record, the Veteran stated that he had foot surgery in March 2012; a September 2012 private treatment notes that the surgery was performed by Orthopedist Dr. Lowery.  In an October 2014 private treatment record, it was noted that the Veteran had "extra bone growth of foot" which required extensive left foot surgery; it was noted that a right foot surgery had been performed a few years prior.  The record does not include any records pertaining to either foot surgery.  Such records are pertinent evidence constructively of record, and must be secured.

Hearing Loss

The record indicates that the Veteran underwent private audiometric testing in December 2012, December 2013, and April 2015.  While the April 2015 test shows potential entitlement to a higher rating for bilateral hearing loss, it is not shown to have included the appropriate speech discrimination test (Maryland CNC).  Thus, it is currently inadequate for rating purposes.  See 38 C.F.R. § 4.85.  On remand, VA should take appropriate action to clarify whether a Maryland CNC test was performed during the April 2015 evaluation, and, if so, the result of that test.  See Savage v. Shinseki, 24 Vet. App. 259 (2011). 

The record also shows that potential medical records are missing.  In January 2016 correspondence, a private physician noted that the Veteran would be making a follow-up appointment in the spring to undergo a repeat audiogram at Atlantic Rehabilitation Institute by an independent audiologist.  If the Veteran underwent repeat audiograms, such records should be obtained and associated with his claims file.

Additionally, as the records from the April 2015 audiometric testing indicates some worsening, a new examination to ascertain the severity of the Veteran's bilateral hearing loss is necessary.

Increased Rating for PTSD

The record suggests that the medical evidence is incomplete with respect to the Veteran's claim for an increased rating for his PTSD.  Specifically, the private and VA treatment records submitted thus far show that the Veteran has received psychiatric treatment from Dr. Matzis and possibly other providers.  See September 2012 VA PTSD examination (Veteran has been seeing Dr. Matzis for four years, every six months or so); July 2013 correspondence from Dr. Tim Jones (Veteran has had psychiatric care for over 20 years); July 2013 VA treatment record (noting Veteran will follow up with a private psychiatrist); September 2014 VA PTSD examination (Veteran reported seeing a private psychiatrist twice a year); and January 2016 VA PTSD examination (Veteran has been seeing a private psychiatrist, Dr. Hanson).

The Board notes that the Veteran submitted a VA Form 21-4142, Authorization to Disclose Information to the Department of Veterans Affairs (VA) ("medical authorization") for Dr. Hatzis in 2015; however, the medical authorization itself was signed in September 2012 and was therefore expired.  To date, VA has not attempted to obtain another medical authorization from the Veteran (or advise him that the medical authorization form submitted was expired).  On remand, the RO should request that the Veteran submit treatment records from all private providers or submit valid medical authorizations for each provider so that the RO can obtain such records on his behalf.

TDIU

The Veteran contends that he is unable to maintain substantially gainful employment due to his service-connected disabilities.  In the decision above, the Board has granted service connection for migraines, which could impact the decision on TDIU as his combined evaluation for compensation is 50 percent prior to September 22, 2014, and 60 percent from that date.  As the evidence shows that the Veteran may currently be unable to work due to his service-connected disabilities, the AOJ should address the issue of entitlement to a TDIU in light of this new development in the first instance. 

Additionally, because the issue of entitlement to a higher rating for his PTSD is being remanded for additional development, the Board finds that the issue of entitlement to TDIU is inextricably intertwined with this claim.  Hence, consideration of whether the Veteran is entitled to TDIU must be deferred pending resolution of the claims being remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together accordingly).

Additional Considerations

Additionally, the record suggests that the medical evidence is incomplete as the most recent VA treatment records are dated in March 2014, nearly four years ago.  Records of any VA treatment the Veteran may have received in either South Carolina or New Jersey for the disabilities on appeal are constructively of record and must be secured.




Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should ask the Veteran whether he has applied for SSA disability benefits based on any of the remaining claims.  If so, the AOJ should secure for the record from SSA copies of its determination on the Veteran's claim for SSA disability benefits (and all medical records considered in connection with such claim).

2.  The AOJ should ask the Veteran to identify the providers of all evaluations or treatment he received for the disabilities remaining on appeal and to provide authorizations for VA to obtain the complete records of any such private evaluations or treatment, to include any additional records pertaining to any surgery (and pre- and post-operative evaluations) on either foot and/or repeat audiograms.  The AOJ should obtain for the record complete clinical records of the evaluations and treatment identified.  If any private records identified are not received pursuant to the AOJ's request, the Veteran should be so notified and advised that ultimately it is his responsibility to ensure that private records are received.

3.  The AOJ should secure for the record complete clinical records of all VA evaluations and treatment the Veteran has received for the disabilities on appeal (i.e., update to the present all records of VA evaluations and treatment from all VAMCs in South Carolina and New Jersey), to specifically include complete records pertaining to any surgery (and pre- and post-operative evaluations) on either foot.

4.  After obtaining any necessary authorizations from the Veteran, contact the medical professionals responsible for the December 2012, December 2013, and April 2015 audiometric tests performed on the Veteran, and ask him/her to review the results of those tests (copies of which should be included with the requests) and specify whether a Maryland CNC test was performed during the examinations.  If so, the medical professional responsible should describe the results of such test and provide the speech discrimination score for each ear.

5.  Thereafter, the AOJ should arrange for the Veteran to be afforded a VA audiological evaluation (with audiometric studies) to determine the current severity of his bilateral hearing loss.  In addition to reporting audiometry results, the examiner should elicit from the Veteran information as to the effect his hearing loss has on his daily living, and comment on the expected impact the degree of hearing loss found would have on occupational and social functioning (i.e., provide an opinion as to whether the Veteran's complaints of functional impairment are consistent with his level of hearing loss shown).  

A detailed explanation (rationale) is requested for all opinions provided.  By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested.

6.  After completion of the foregoing, the AOJ should obtain a VA medical opinion (with examination only if deemed necessary) by a vocational specialist if possible (if not possible, then by an appropriate medical provider).  Based on review of the entire record, the opinion provider should offer an opinion regarding the effect the Veteran's service-connected disabilities have on his employability, considering his education and occupational experience, but not the effects of age and any non-service-connected disabilities.  The provider should opine whether the Veteran's service-connected disabilities preclude him from participating in substantially gainful employment consistent with his education and work experience and, if so, when such incapacity began.  The provider should identify (provide examples of) the types of employment that would be inconsistent with the service-connected disabilities (in light of the Veteran's education and work experience) and any types of employment that would remain feasible despite the service-connected disabilities. 

A detailed explanation (rationale) is requested for all opinions provided.  By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested.  

7.  Following any additional development deemed necessary (to include a supplemental VA psychiatric examination if any additional documents note worsening of symptoms), the AOJ should then review the record and re-adjudicate the claims.  If any remain denied, the AOJ should issue an appropriate supplemental SOC and afford the Veteran the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the remanded matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  As a remand, these matters must be handled expeditiously.  38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


